         Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 1 of 10




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


In re:                                   §
                                         §
Watson Grinding and Manufacturing Co.,   §       Case No. 20-30967
                                         §       Chapter 11
         Debtor.                         §
                                         §
In re Watson Valve Services, Inc.        §       Case No. 20-30968
                                         §       Chapter 11
         Debtor.                         §       (Joint Administration Pending)

  EMERGENCY MOTION OF THE TEXAS COMMISSION ON ENVIRONMENTAL
  QUALITY FOR PRELIMINARY INJUNCTION RESTRICTING ACCESS TO THE
 DEBTORS’ FACILITY PENDING ENTRY OF A COURT ORDER SETTING FORTH
                 PROTCOLS REGARDING SAFE ACCESS

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU
         AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
         RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
         FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
         THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
         THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
         TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
         FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
         HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
         HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
         MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
         THE MOTION AT THE HEARING. REPRESENTED PARTIES SHOULD
         ACT THROUGH THEIR ATTORNEY.

         EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
         WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
         THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
         FILE AN IMMEDIATE RESPONSE.
        Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 2 of 10




TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       The Texas Commission on Environmental Quality (the “TCEQ”), by and through the

Office of the Attorney General of Texas, files this Emergency Motion for Preliminary Injunction

Restricting Access to the Debtors’ Facility Pending Entry of a Court Order Setting Forth Protocols

Regarding Safe Access (the “Motion”) and in support thereof respectfully states as follows:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject matter of this Motion pursuant to 28

U.S.C. §§ 157 and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1), (b)(2)(A),

(M), and (O). The legal predicates for relief are provided by 11 U.S.C. § 105(a) and Federal Rules

of Bankruptcy Procedure 7065 and 9014.

                                        BACKGROUND

       2.      On February 6, 2020 (the “Petition Date”) Watson Grinding and Manufacturing Co.

(“Watson Grinding”) and Watson Valve Services, Inc. (“Watson Valve,” together with Watson

Grinding, the “Debtors”) each filed voluntary petitions for relief under title 11, chapter 11 of the

United States Code (the “Bankruptcy Code”). The Debtors have sought joint administration of

their bankruptcy cases.

       3.      Prior to the Petition Date, on January 24, 2020, there was an explosion (the

“Explosion”) at the Watson Grinding thermal spray coating facility (the “Facility”). The Facility

is located at or about 4625 Gessner Road in Houston, Texas. The Explosion resulted in loss of life

and property damage both at the Facility, as well as in and around the nearby neighborhood. To

date, the cause of the Explosion has not been determined and various municipal, county, state, and

federal authorities are conducting investigations. The Debtors have provided further information
         Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 3 of 10




in the Declaration of Robert L. White in Support of Chapter 11 Petition and First Day Motions

[Doc. No. 10] (the “First Day Declaration”).

        4.       On February 10, 2020, the Debtors appeared at a first day hearing in this case (the

“First Day Hearing”). The TCEQ appeared at the First Day Hearing via telephone.

        5.       Immediately following the First Day Hearing, the TCEQ arranged for a visit of the

Facility. On February 11, 2020, a representative of the TCEQ (the “TCEQ Representative”)

conducted a Facility visit, accompanied by the Houston Fire Department’s HAZMAT team. At

that time, the TCEQ Representative observed that operations had ceased and further observed that

the Facility appeared to be essentially untouched since the occurrence of the Explosion. To the

best of the TCEQ Representative’s knowledge, there are currently tanks affixed to the Facility real

estate, each separately containing propylene, liquid oxygen, argon, liquid nitrogen, and helium

(collectively, the “Tanks”). 1 The Facility also includes bulk storage of acetylene, propane, and a

compressed air tank in portable cylinders (the “Cylinders”). Some Cylinders are in racks while

others are scattered along the ground, apparently untouched since the occurrence of the Explosion.

The TCEQ Representative was advised that there are no leaks in any of the Tanks or Cylinders.

In addition, upon information and belief, no one has tested the structural integrity of the

Tanks or the Cylinders since they endured a concussive wave generated by the Explosion,

which was heard for miles around. The TCEQ Representative, in the course of attempting to

determine whether the Facility remains dangerous to life and the environment, was advised by

Debtors’ counsel 2 during her February 11 visit that certain of her inquiries were “outside the scope

of” information the Debtors were willing to share.


1
  The Debtors assert that the Tanks containing nitrogen and oxygen have been found to be empty. The TCEQ has not
independently confirmed this.
2
  The TCEQ Representative was escorted through the Facility by attorney John V. McCoy of the law firm McCoy
Leavitt & Laskey located in Waukesha, Wisconsin. Mr. McCoy has represented himself as special counsel for the
         Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 4 of 10




        6.       The very next day, on February 12, 2020, the Office of Texas Attorney General,

acting on behalf of the TCEQ sent a letter to the Debtors (the “February 12 Letter”). A copy of

the February 12 Letter is attached hereto as Exhibit A. The February 12 Letter requested “[i]n

order to protect the public health and safety and environment” that the Debtors “remove and

dispose of the bulk chemicals contained at the site, including but not limited to the propylene,

liquid oxygen, argon, liquid nitrogen, and helium and the acetylene, propane, and compressed air

found in bulk storage.” The February 12 Letter further requested such removal by close of business

on February 17, 2020 and that if the Debtors did not conduct such removal by that time, the “TCEQ

will perform the removal, and will seek to recover its costs through administrative expense in the

bankruptcy.”

        7.       There appears to be some confusion regarding the TCEQ’s February 12 Letter and whether

the TCEQ is seeking removal of the Tanks. For the avoidance of doubt, the TCEQ has not, and is not,

seeking removal of the Tanks. Rather, the TCEQ is seeking the safe removal of the gas in the Tanks.

Moreover, the TCEQ is seeking removal and storage of the Cylinders in accordance with applicable law.

        8.       Following sending the February 12 Letter, the TCEQ was aware through e-mail

correspondence that the Debtors had proposed a protocol whereby the Debtors would allow certain

parties access to the Facility on February 18 and 19 and that the various gases would be removed

from the Facility at some point, perhaps in late March. At no time did the TCEQ agree to such a

protocol.

        9.       On February 14, 2020, the Court held a status conference and a hearing (the

“February 14 Hearing”) on the Debtors’ Emergency Motion to Establish Safety and Evidence



Debtors. Other than a Motion and Order for Admission Pro Hac Vice [Doc. No. 16], however, no application to employ
pursuant to Bankruptcy Code section 327(e) has been filed by Mr. McCoy. For that matter, no Debtors’ counsel has
filed an application to employ. At this point, it remains unclear to the TCEQ the scope of the various Debtors’
counsel’s authority in this case.
        Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 5 of 10




Preservation Protocols [Doc. No. 56] (the “Debtors’ Emergency Motion”). The TCEQ appeared

at the February14 Hearing and made clear on the record that the TCEQ did not agree with the

Debtors’ proposed protocol and further advised that the TCEQ remains very concerned about

safety at the Facility, especially given the Debtors’ apparent request to have many dozen people

tour the Facility prior to the removal of the gases. In addition, counsel for the Occupational Safety

and Health Administration (“OSHA”) appeared at the February 14, 2020 Hearing and advised the

Court that no federal agency has determined that the Facility is safe.

       10.     The Court provided parties at the February 14, 2020 Hearing with opportunities to

confer to attempt to come to an agreement on a protocol for the removal of the gases. Counsel for

the TCEQ at that time was under the impression that an agreement had been reached whereby the

Debtors would make every effort to remove the gases by the end of the day on February 17 and

that the TCEQ would conduct such removal if the Debtors were unable to meet that deadline.

Counsel for the TCEQ also made clear on the record that, for safety reasons, the TCEQ believes

that the only personnel who should have access to the site are the personnel necessary for removal

of the gases, together with a single independent third party who could collect samples of the gases

during the removal for evidentiary preservation purposes.

       11.     Following the February 14 Hearing, counsel for the TCEQ made repeated requests

on counsel for the Debtors for a proposed written protocol memorializing the agreement. Debtors’

counsel never provided any such written protocol. Rather, a number of e-mails were exchanged

that eventually made clear to counsel for TCEQ that the Debtors would not meaningfully seek to

limit access to the Facility. Moreover, concerning statements were made by other counsel who

have appeared in this case, including a statement: (i) that multiple personnel were flying in to tour
         Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 6 of 10




the Facility, (ii) questioning the need to remove gases, and (iii) questioning the TCEQ’s authority

to regulate the Facility for safety and environmental purposes. 3

         12.      On February 18, 2020, the TCEQ Representative again toured the Facility to

determine what efforts the Debtors had made to comply with the TCEQ’s requests. The TCEQ

Representative was accompanied by Assistant Attorney General Abigail Ryan and by the Houston

Fire Marshal. Such tour revealed that gas remained in the Tanks and that the Cylinders had not

been removed and further revealed dozens of people preparing to tour the Facility.

                            REQUESTED RELIEF AND BASIS THREFOR

         13.      The TCEQ requests, on an emergency basis, that this Court issue a preliminary

injunction pursuant to Bankruptcy Code section 105(a) and Bankruptcy Rules 7065 and 9014

enjoining any party from accessing the Facility pending further order of this Court.

         14.      Bankruptcy Code section 105(a) provides that the Court may “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

Courts have recognized that section 105(a) provides bankruptcy courts with broad equitable

powers, so long as such powers are exercised in a manner consistent with the Bankruptcy Code.

In re Young, 416 Fed. Appx. 392, 398 (5th Cir. 2011) (citing Marrama v. Citizens Bank of Mass.,

549 U.S. 365, 374-75 (2007)).

         15.      One of the principal purposes of the Bankruptcy Code is to have a central forum

for the resolution of disputes by a multitude of interested parties. In re Gary Aircraft Corp., 698



3
  To the extent that the TCEQ needs to justify its regulatory authority to the parties in interest in this case, a number
of state statutes and regulations empower the TCEQ to take action to protect health and the environment including,
without limitation, TEX. WATER CODE § 5.012 which provides that the TCEQ “is the agency of the state given primary
responsibility to for implementing the constitution and laws of this state relating to the conservation of natural
resources and the protection of the environment.” See also TEX. WATER CODE § 26.014 and TEX. HEALTH & SAFETY
CODE § 361.03 (both permitting the TCEQ to enter onto private property in conducting its regulatory duties). In
addition, the TCEQ’s administrative rules, which are codified at 30 ADMIN. CODE §§ 1.1 et seq., “have the same force
as statutes . . . .” Rodriguez v. Service Lloyds Ins. Co., 997 S.W.2d 248, 254 (Tex. 1999).
          Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 7 of 10




F.2d 775, 783 (5th Cir. 1983). This case provides a classic example of the need for such a central

forum where various disputes – both monetary and non-monetary – may be addressed.

Specifically, this case appears to suffer from the malady of “too many cooks in the kitchen.” The

TCEQ initially believed that it would be able to come to a consensual agreement regarding access

to the Facility. It is now perfectly clear that such resolution will not be possible without an order

of the Court. This Court is empowered under Bankruptcy Code section 105(a) to enjoin parties

from accessing the Facility pending the entry of such order. Such an injunction will have no

negative effect on evidentiary preservation, because no party will be on site to negatively affect

such evidence. Moreover, the injunction will address the TCEQ’s safety concerns by keeping

people away from Tanks and Cylinders that could very well be structurally compromised and

therefore a clear and present danger to life and limb. 4

         16.      In addition, to the extent the Court requires additional legal authority to enter a

preliminary injunction, Bankruptcy Rules 7065 and 9014 provides such authority. Bankruptcy

Rule 7065(a)(1) provides that the Court may issue a preliminary injunction upon notice to the

adverse party. The TCEQ has provided notice of this Motion to the Debtors and also has provided

notice via the Electronic Filing System and via e-mails to all interested parties that the TCEQ has

been made aware of by Debtors’ counsel (see the Certificate of Service below). Moreover, while

Bankruptcy Rule 7065 typically requires the filing of an adversary proceeding, Bankruptcy Rule

9014 authorizes the Court to “direct otherwise” the application of an adversary proceeding rule to

a contested matter where – as here – the circumstances dictate such an application necessary and




4
 As stated on the record by counsel for the TCEQ at the February 14 Hearing, even if the Tanks and Cylinders are
not currently leaking, no one knows if they are structurally sound. And, even if it is “inert” gas in a container, such
gas under pressure can clearly cause the container to become a projectile. Given the lack of knowledge regarding the
post-Explosion structural integrity, it is unacceptable to have multiple parties touring the Facility prior to the removal
of the gases.
        Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 8 of 10




appropriate. See In re Ball, 321 B.R. 711, 722 n.9 (Bankr. N.D. W.Va. 2007) (“While a motion

for a preliminary injunction is ideally raised in the context of an adversary proceeding, the court

has the power to made Fed. R. Bankr. P. 7065 applicable to contested matters . . . .”).

        17.     Preliminary injunctions issued under Rule 65 are governed by four factors. These

factors are: (i) the threat of irreparable harm that granting the injunction will cause to other parties

to the litigation; (ii) the balance between the potential harm to the movant and any harm that

granting the injunction will cause to other parties to the litigation; (iii) the probability that the

movant will succeed on the merits; and (iv) the public interest. Feld v. Zale Corp. (In re Zale

Corp.), 62 F.3d 746 ,765 (5th Cir. 1995).

        18.     Here, each applicable factor has been met. No harm will come to the enjoined

parties because restricted access means the evidence will not be disturbed. Not granting the

injunction will mean that an indeterminate number of parties will access the Facility when it is in

a state deemed potentially unsafe by the TCEQ. The third factor is not applicable here because

the TCEQ is not seeking to litigate with the Debtors and other parties in interest. Rather, the TCEQ

is seeking entry of an order setting forth the protocol for safe removal of gas and access to the

Facility, which will clearly govern the actions of parties in this case. The fourth factor is met

because it is in the public interest both to preserve evidence, while at the same time ensuring safety.

        19.     For these reasons, the TCEQ seeks entry of an injunction restricting access to the

Facility until such time as this Court may enter an order setting forth specific protocols for removal

of the gases and safe access to the Facility.

        WHEREFORE, PREMISES CONSIDERERED, the TCEQ respectfully requests that the

Court: (i) enter an order enjoining any party from entering the Facility pending further order of

this Court; (ii) scheduling an emergency hearing to consider an order setting forth a specific
        Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 9 of 10




protocol for safely accessing the Facility prior to and during removal of the gases; and (iii) granting

such other and further relief to which the TCEQ may be justly entitled.




                             [Remainder of the Page Intentionally Left Blank]
       Case 20-30967 Document 68 Filed in TXSB on 02/18/20 Page 10 of 10




                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       DARREN L. MCCARTY
                                       Deputy Attorney General for Civil Litigation

                                       RACHEL R. OBALDO
                                       Assistant Attorney General
                                       Chief, Bankruptcy & Collections Division

                                       /s/ Jason B. Binford
                                       JASON B. BINFORD
                                       Texas State Bar No. 24045499
                                       Southern Dist. Bar No. 574720
                                       ABIGAIL RYAN
                                       Texas State Bar No. 24035956
                                       Southern Dist. Bar No. 614700
                                       Office of the Attorney General of Texas
                                       P.O. Box 12548 MC008
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 463-2173
                                       Facsimile: (512) 936-1409
                                       jason.binford@oag.texas.gov
                                       abigail.ryan@oag.texas.gov

                                       ATTORNEYS FOR THE TEXAS COMMISSION ON
                                       ENVIRONMENTAL QUALITY



                                      CERTIFICATE OF SERVICE

                I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding and via electronic mail
on the parties listed on the attached service list.

                                       /s/ Jason B. Binford
